NO. 07-12-0522-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               FEBRUARY 19, 2013
                         ______________________________

                           In the Interest of N.M.G., A Child
                         ______________________________

            FROM THE 181st DISTRICT COURT OF RANDALL COUNTY;

                  NO. 64,078-B; HON. JOHN B. BOARD, PRESIDING
                        _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Jason Gutierrez filed a notice of appeal on November 30, 2012. On

December 13, 2012, the clerk’s record was filed. The reporter’s record was due on

December 10, 2012. On December 27, 2012, this court notified the reporter by letter

that the record was late and directed the reporter to respond, by January 7, 2013, and

explain why it had not been filed. On January 7, 2013, the reporter filed a motion for

extension of time to file the record, which was granted to February 7, 2013. To date, no

response, status report, or reporter’s record has been filed.
       Accordingly, we abate this appeal and remand the causes to the 181st District

Court of Randall County (trial court) for further proceedings. Upon remand, the trial

court shall determine, via hearing or other reasonable means:

              when the reporter’s record will be transcribed into written
              form and filed in accordance with the rules of appellate
              procedure and in a manner that does not further delay the
              prosecution of this appeal or have the practical effect of
              depriving the appellant of his right to appeal.


       The trial court shall cause the hearing to be transcribed.       So too shall it 1)

execute findings of fact and conclusions of law addressing the foregoing issue.

Additionally, the district court shall then cause those findings of fact and conclusions of

law to be filed with the clerk of this court on or before March 18, 2013. Should further

time be needed by the trial court to perform these tasks, then same must be requested

before March 18, 2013.

       It is so ordered.

                                                 Per Curiam




                                            2